Exhibit 10.4

 

REWARDS NETWORK INC.

2004 NON-EMPLOYEE DIRECTOR AWARDS PROGRAM

 

ARTICLE I

Purposes

 

The purposes of this 2004 Non-Employee Director Awards Program, which is being
adopted by the Board of Directors of Rewards Network Inc. pursuant to Section 6
of the Rewards Network Inc. 2004 Long-Term Incentive Plan are (i) to provide for
the quarterly grant under the Program to Non-Employee Directors of, at the
Non-Employee Director’s election, either cash or a number of shares of Common
Stock having a fixed dollar value, (ii) to provide Non-Employee Directors who
elect to receive shares with the opportunity to defer the receipt of such shares
and (iii) to provide for the annual grant to Non-Employee Directors of an option
to purchase a fixed number of shares of the Corporation’s Common Stock. All
capitalized terms used in the Program shall have the meanings set forth in
Article II.

 

ARTICLE II

Definitions

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Corporation.

 

“Corporation” means Rewards Network Inc., a Delaware corporation.

 

“Deferral Account” means a bookkeeping account in the name of a Non-Employee
Director who elects to defer, pursuant to the Program, all or a portion of his
or her Director Shares.

 

“Deferral Election” means an election to defer receipt of Director Shares
pursuant to Section 4.2.

 

“Director Options” means the options to purchase Common Stock to be granted to
Non-Employee Directors pursuant to Section 4.1 of this Program.

 

“Director Shares” means the shares of Common Stock to be granted to Non-Employee
Directors who choose to receive shares pursuant to Section 4.2 of this Program.

 

“Distribution Date” shall have the meaning set forth in Section 6.1.

 

“Disability” has the meaning assigned to such term in Section 22(e)(3) of the
Code.

 



--------------------------------------------------------------------------------

“Effective Date” means the date on which the Plan is approved by the
stockholders of the Corporation.

 

“Fair Market Value” means, with respect to a share of Common Stock, the fair
market value of such share, determined by such methods or procedures as shall be
established from time to time by the Board, provided, however, that if the
Common Stock is listed on a national securities exchange or quoted in an
interdealer quotation system, the Fair Market Value of a share of Common Stock
on a given date shall be based upon the last sales price or, if unavailable, the
average of the closing bid and asked prices per share of a share of Common Stock
on such date (or, if there was no trading or quotation in shares of Common Stock
on such date, on the next preceding date on which there was trading or
quotation) as provided by one of such organizations.

 

“Non-Employee Director” means any director of the Corporation who is not an
officer or employee of the Corporation or any subsidiary of the Corporation.

 

“Plan” means the Corporation’s 2004 Long-Term Incentive Plan.

 

“Program” means this 2004 Non-Employee Director Awards Program.

 

“Program Year” means the 12-month period coincident with the calendar year.

 

“Quarterly Awards” means the quarterly awards, in the form of cash or Director
Shares, that Non-Employee Directors are eligible to receive pursuant to Section
4.2 of this Program.

 

“Share Equivalent” means a bookkeeping unit credited to a Non-Employee
Director’s Share Deferral Account having a value equal to one share of Common
Stock.

 

“Termination Date” means the date on which a Non-Employee Director ceases to
serve as a member of the Board.

 

ARTICLE III

Administration

 

The Program shall be administered by the Board. The Board shall, subject to the
terms of this Program and the Plan, interpret this Program and the application
thereof, and establish rules and regulations it deems necessary or desirable for
the administration of this Program. All such interpretations, rules and
regulations shall be final, binding and conclusive. The Board may delegate
administrative duties under the Program to one or more agents, as it shall deem
necessary or advisable.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Director Awards

 

Section 4.1. Director Options.

 

On the first trading day immediately following the Corporation’s Annual Meeting
of Stockholders each year, each person who on such date is a Non-Employee
Director shall receive an option to purchase 10,000 shares of Common Stock at an
exercise price equal to the Fair Market Value of a share of Common Stock on such
date. Director Options shall become exercisable with respect to all of the
shares of Common Stock subject to such option as of the first anniversary of the
date of grant, provided the Non-Employee Director continues to serve on the
Board through such anniversary date. If the Non-Employee Director does not
continue to serve on the Board through such anniversary date, his or her
Director Option shall be forfeited, provided that if the Non-Employee Director’s
termination of service is on account of death or Disability the Director Option
shall become exercisable in full and shall remain exercisable during the
one-year period following such termination. Director Options shall expire on the
earliest of (i) the tenth anniversary of the date of grant, (ii) 90 days after
the date on which the Non-Employee Director’s service as such terminates,
provided that if such service terminates on account of death or Disability,
Director Options granted to such Non-Employee Director will expire one year
after the date of termination of service or (iii) the date on which such option
expires or is exercised or forfeited pursuant to the terms of this Program and
the Plan.

 

Section 4.2. Quarterly Awards.

 

(a) Eligibility for Quarterly Awards. On the last trading day of each respective
calendar quarter, each Non-Employee Director will be eligible to receive either
(i) $7,500 or (ii) a number of shares of Common Stock determined by dividing
$7,500 by the Fair Market Value of a share of Common Stock on such date.
Fractional shares will be disregarded.

 

(b) Election. Prior to each Program Year, Non-Employee Directors will make an
election as to whether they wish to receive their Quarterly Awards for such
Program Year in the form of cash or Director Shares, and if they wish to receive
their Quarterly Awards in Director Shares, whether they wish to receive such
Director Shares on a deferred basis. If the Non-Employee Director makes no
election, he or she will receive cash. A person who becomes a Non-Employee
Director after the first day of any Program Year shall be permitted to make the
election described in this Section 4.2(b) not later than 30 days after becoming
a Non-Employee Director, and such election shall apply to subsequent Quarterly
Awards earned during such Program Year.

 

(c) Payment of Awards. For directors who are to receive cash or non-deferred
Director Shares, the Company shall pay such cash, or issue such non-deferred
Director Shares, promptly following the day on which the Non-Employee Director
becomes eligible to receive such cash or non-deferred Director Shares. For
directors who elect to receive deferred Director Shares, such deferred Director
Shares will be distributed in accordance with the terms of this Program.

 

3



--------------------------------------------------------------------------------

(d) Automatic Deferrals Prior to 2005. Notwithstanding anything to the contrary
set forth herein, all Quarterly Awards made prior to the 2005 Program Year will
be made in the form of deferred Director Shares.

 

ARTICLE V

Deferral Accounts

 

Section 5.1. Deferral Account. All Director Shares deferred pursuant to a
Non-Employee Director’s Deferral Election under the Program shall be credited to
a Deferral Account maintained on behalf of such Non-Employee Director as of the
date on which, in the absence of a Deferral Election, the Non-Employee Director
would otherwise have received the Director Shares. A Non-Employee Director shall
be fully vested at all times in the balance of his or her Deferral Account.

 

Section 5.2. Crediting of Share Equivalents. The Deferral Account of a
Non-Employee Director will be credited with Share Equivalents equal to the
number of Director Shares the Non-Employee Director has elected to defer
pursuant to Article IV. An amount equal to the number of Share Equivalents in a
Non-Employee Director’s Deferral Account multiplied by the dividend paid on a
share of Common Stock on each dividend payment date shall be credited to the
Non-Employee Director’s Deferral Account within 10 days after the dividend
payment date and “invested” in additional Share Equivalents as though such
dividend credit was deferred Director Shares for such year. The number of shares
of Common Stock to be paid to a Non-Employee Director on a Distribution Date, as
defined in Section 6.1, shall be equal to the number of Share Equivalents
accumulated in the Deferral Account on the Distribution Date divided by the
total number of distributions to be made.

 

ARTICLE VI

Payment of Deferral Accounts

 

Section 6.1. Time and Method of Payment. Distribution of a Non-Employee
Director’s Deferral Account shall be made in a single distribution or in
installments as elected by the Non-Employee Director prior to his or her
Termination Date. If a Non-Employee Director’s Deferral Account is payable in a
single distribution, the distribution shall be made as soon as practicable after
the first day of the Program Year following the Termination Date, but not
earlier than six months after the Termination Date (the “Distribution Date”). If
a Non-Employee Director’s Deferral Account is distributed in installments, then
the Non-Employee Director’s Deferral Account shall be distributed in
substantially equal annual installments over the period, not longer than 10
years, as elected by the Non-Employee Director, and commencing as soon as
practicable following the Distribution Date.

 

Section 6.2. Change in Payment Election. A Non-Employee Director may elect to
change the method of distribution in accordance with procedures prescribed by
the Board; provided that such election shall not be effective unless it is
received by the Board prior to the Termination Date.

 

Section 6.3. Form of Distribution. The distribution of Share Equivalents shall
be in whole shares of Common Stock with fractional shares disregarded.

 

4



--------------------------------------------------------------------------------

ARTICLE VII

Payment Upon Death of a Non-Employee Director

 

Section 7.1. Payment to Beneficiary. In the event a Non-Employee Director dies
before all Share Equivalents credited to his or her Deferral Account have been
distributed, distribution of the Non-Employee Director’s Deferral Account shall
be paid or shall commence to the Non-Employee Director’s beneficiary in the form
of distribution elected by the Non-Employee Director or in such other form
designated by the Board in its sole discretion.

 

Section 7.2. Designation of Beneficiary. Each Non-Employee Director may file
with the Corporate Secretary a written designation of one or more persons as
such Non-Employee Director’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Non-Employee Director’s death. Each beneficiary
designation shall become effective only when filed in writing with the Corporate
Secretary during the Non-Employee Director’s lifetime on a form prescribed by
the Corporation. The filing with the Corporate Secretary of a new beneficiary
designation shall cancel all previously filed beneficiary designations. If a
Non-Employee Director fails to designate a beneficiary, or if all designated
beneficiaries of a Non-Employee Director predecease the Non-Employee Director,
then the Deferral Account shall be paid to the Non-Employee Director’s estate.

 

ARTICLE VIII

General

 

Section 8.1. Relationship to Plan. This Program has been adopted by the Board
under the terms of the Plan. Director Shares and Director Options granted
hereunder shall be deemed to have been granted under the Plan. The number of
shares of Common Stock available for issuance under the Plan shall be reduced by
the number of shares of Common Stock issued under this Program.

 

Section 8.2. Effective Date; Termination. This Program shall be effective as of
the Effective Date. The Board may terminate this Program at any time.
Termination of this Program shall not affect the payment of any amounts credited
to a Non-Employee Director’s Deferral Account.

 

Section 8.3. Amendments. The Board may amend this Program as it shall deem
advisable, subject to any requirements of applicable law, rule or regulation. No
amendment may impair the rights of a Non-Employee Director to distribution of
his or her Deferral Account without the consent of such Non-Employee Director.

 

Section 8.4. Non-Transferability of Benefits. No benefit distributable at any
time under the Program shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, or other legal process, or encumbrance
of any kind. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefits, whether currently or thereafter
distributable, shall be void. No person shall, in any manner, be liable for or
subject to the debts or liabilities of any person entitled to such benefits. If
any person shall attempt to, or shall alienate, sell, transfer, assign, pledge
or otherwise encumber his or her benefits under the Program, or if by any reason
of his or her bankruptcy or other event happening at any time, such

 

5



--------------------------------------------------------------------------------

benefits would devolve upon any other person or would not be enjoyed by the
person entitled thereto under the Program, then the Board, in its discretion,
may terminate the interest in any such benefits of the person entitled thereto
under the Program and hold or apply them for or to the benefit of such person
entitled thereto under the Program or his spouse, children or other dependents,
or any of them, in such manner as the Board may deem proper.

 

Section 8.5. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number of Share Equivalents credited to each Deferral Account
under the Program shall be appropriately adjusted by the Board. The decision of
the Board regarding any such adjustment shall be final, binding and conclusive.

 

Section 8.6. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist
of the Share Equivalents in the Deferral Account of a Non-Employee Director that
are not distributed because of the Board’s inability, after a reasonable search,
to locate a Non-Employee Director or his or her beneficiary, as applicable,
within a period of two (2) years after the Distribution Date upon which the
payment of any benefits becomes due. Unclaimed amounts shall be forfeited at the
end of such two-year period. These forfeitures will reduce the obligations of
the Corporation under the Program and the Non-Employee Director or beneficiary,
as applicable, shall have no further right to his Deferral Account.

 

Section 8.7. Governing Law. This Program and all determinations made and actions
taken pursuant thereto shall be governed by the laws of the State of Delaware
and construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

6